Citation Nr: 0015707	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served in the Naval Reserves from November 1966 
until November 1969.  He had no active duty service, other 
than for training purposes. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In June 1997, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  

The Board remanded the case in October 1997 for additional 
development.

In a September 1998 decision, the Board denied the veteran's 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court).  In a 
September 1999 Order, the Court granted a Joint Motion for 
Remand, vacating the September 1998 Board decision and 
remanding the matter for additional proceedings.


REMAND

In correspondence received at the Board in March 2000, the 
appellant's representative submitted a January 1996 statement 
from Joanne Bloomstein, M.D., a private psychiatrist who had 
been treating the appellant since August 1994.  Dr. 
Bloomstein offered her opinion regarding the effect of the 
appellant's military service on his pre-existing mental 
illness; however, a waiver of consideration of that evidence 
by the RO was not submitted.  As such, the veteran's claim, 
along with the newly submitted evidence, must be remanded to 
the RO for consideration by the RO in accordance with 
38 C.F.R. § 20.1304 (1999).  The Board also notes that the RO 
should attempt to obtain all pertinent treatment records from 
Dr. Bloomstein. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and request that he provide any necessary 
authorization to obtain copies of 
pertinent treatment records from Dr. 
Bloomstein, which have not been 
previously secured.

2.  Thereafter, the RO should review the 
expanded record and readjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




